Lawrence, Judge.
It has been agreed between the parties hereto that the issues herein relating to the above-mentioned merchandise are the same in all material respects as those decided in United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. (Customs) 183, C. A. D. 334, and that the record therein may be incorporated herein.
Upon the agreed facts I find the export value, as defined in section 402 (d), Tariff Act of 1930, to be the proper basis for determining the values of said merchandise covered by the appeals for reappraisement enumerated on the annexed schedule which is marked “A” and made part of this decision, and that such values are the appraised values, less additions made by importers on entry because of advances by the appraiser in similar cases.
Judgment will be entered accordingly.